Citation Nr: 0403926	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-07 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The veteran had active military service from July 1950 to 
July 1953.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, which denied the above claims.

For the reasons given below, the claims for service 
connection for hearing loss and tinnitus are being REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.  


FINDING OF FACT

The veteran currently has PTSD, which the medical evidence 
indicates is likely due to exposure to traumatic events 
during service.


CONCLUSION OF LAW

The veteran is entitled to service connection for post-
traumatic stress disorder (PTSD).  38 U.S.C.A. §§ 1110, 
1154(b), 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In this case, a letter was sent to the veteran in March 2003 
explaining the VCAA and asking him to submit certain 
information.  The letter informed the veteran what evidence 
and information VA would be obtaining, what evidence had been 
obtained to date, what additional information or evidence was 
needed from the veteran, and the legal elements of a service 
connection claim in general.  Therefore, the Board finds that 
the Department's duty to notify has been fully satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Moreover, the veteran's claim for service connection for PTSD 
is being granted, so it is clear sufficient evidence was 
developed in this case, and nothing further needs to be done 
with respect to this claim.  As will be detailed more below, 
additional development is needed on the hearing loss and 
tinnitus claims.

In general, service connection means that the facts establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions.  Id.  When a disease is first diagnosed after 
service, service connection can still be granted for that 
condition if the evidence shows it was incurred in service.  
38 C.F.R. § 3.303(d).  

The claim for PTSD in this case was filed in October 2000.  
Effective on and after March 7, 1997, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 
C.F.R. § 4.125 (2002) (requiring PTSD diagnoses to conform to 
the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV)). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

In summary, the veteran claims his experiences during the 
Korean Conflict led to development of PTSD.  He alleges 
seeing many individuals in Korea, especially children and the 
elderly, that were homeless due to the war, starving, and 
freezing during extreme weather conditions.  He also claims 
that during his service with an artillery unit he was exposed 
to incoming enemy fire.  See October 2000 VA treatment 
record.  He states that he primarily served as a cook, 
although he also had to drive a truck on occasion hauling 
ammunition to the front line.  

There are numerous competent medical diagnoses of PTSD in 
this case, by both private and VA physicians, attributed to 
the veteran's account of his military service.  An opinion 
from Harvey McCulloch, M.D., received in June 2001 indicated 
that the veteran has PTSD related to his Korean War 
experiences.  VA treatment records dated in 2000-2001 show 
several diagnoses of PTSD based on the veteran's account of 
his experiences.  A September 2001 VA examination report 
shows a similar conclusion.  

The pertinent issue in this case, and the basis of the RO's 
denial of this claim, is whether there is sufficient 
corroboration of the veteran's statements.  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  However, if the claimed stressor is 
related to combat, service department evidence that the 
appellant engaged in combat or that the appellant was awarded 
a combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  "Credible supporting 
evidence" of a non-combat stressor may be obtained from 
service records or other sources.  Moreau v. Brown, 9 Vet. 
App. 389 (1996).  

It is not entirely clear in this case whether the veteran is 
a combat veteran.  He did receive the Korean Service Medal 
with one bronze service star - an award given to individuals 
who had service within the Korean Theater and participated in 
a campaign - and he was, for a period of approximately ten 
months, attached to an artillery division - which, by its 
nature, engaged in combat with the enemy.  See certificate 
submitted by veteran in December 2000.  On the other hand, 
the veteran's military occupational specialty is given as 
cook on his discharge documents, and he admits that this was 
his primary duty.  

Regardless, even if the veteran is not considered a combat 
veteran, the unique circumstances of this case require a 
grant of service connection for PTSD.  All service connection 
claims must be considered on the basis of the places, types 
and circumstances of a claimant's military service.  
38 C.F.R. § 3.303(a).  The RO was correct that the incidents 
described by the veteran are not capable of verification by 
official documents - that is, they are not the types of 
incidents ordinarily reported in unit records.  However, the 
incidents he describes are entirely consistent with the place 
and circumstances of the veteran's service.  Common, general 
knowledge of the circumstances confronting those who served 
in Korea during the Korean Conflict corroborates the 
veteran's account of extreme weather conditions, and common 
sense dictates that an individual serving in a combat zone, 
regardless of his duties, would encounter displaced persons 
who are hungry, homeless, etc., simply by virtue of the fact 
that a war was actively ongoing.  

The Board recognizes that the evidence in this case is not 
clear.  Although it is true, as the RO concluded, that the 
veteran's in-service experiences have not been corroborated 
by official documents, nor could they be, consideration of 
the veteran's claim in light of his Korean Conflict service 
with a combat, artillery unit is sufficient to place the 
evidence in equipoise regarding this claim.  The veteran is 
entitled to have the benefit of the doubt resolved in his 
favor.  See 38 U.S.C.A. § 5107.  Accordingly, the Board finds 
that the veteran has PTSD as a result of his military 
service.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is granted.


REMAND

The Board concludes VA has a further duty to assist the 
veteran in developing the hearing loss and tinnitus claims 
because the record shows there are records outstanding that 
are potentially relevant.  First, although there are medical 
opinions of record as to the relationship between these 
conditions and the veteran's military service, it is not 
clear whether such opinions were based on a complete and 
accurate history.  A 1998 treatment record from Dr. Robert 
Owen indicates that the veteran has a long history of 
recurrent ear trouble, including myringotomies (surgery on 
the tympanic membranes) by Dr. Simmons.  That record also 
referenced treatment by Dr. Harvey McCulloch, who then 
submitted a statement on the veteran's behalf in 2001.  The 
record does not contain treatment records from Dr. Simmons or 
Dr. McCulloch.

Second, another VA examination should be provided on these 
claims.  The October 2001 VA examiner concluded the veteran's 
hearing loss is noise induced, but did not differentiate 
between acoustic trauma during service or post-service 
(aircraft repair for 24 years).  It is also not clear from 
the report whether the examiner had the claims file to 
review, and since it appears the veteran has had significant 
post-service ear difficulties according to the above records, 
such review is necessary to ensure the opinion is based on an 
accurate history.



Accordingly, these claims are remanded for the following:

1.  Ask the veteran to complete release 
forms authorizing VA to request his 
treatment records from Drs. Simmons and 
McCulloch.  These medical records should 
then be requested, and the RO should 
specify that actual treatment records, as 
opposed to summaries, are needed.  All 
efforts to obtain these records, 
including follow-up requests, if 
appropriate, should be fully documented.  
If any records are not obtained, inform 
the appellant of this fact, including 
what efforts were made to obtain the 
records.  Also inform the appellant what 
further action, if any, will be taken 
with respect to his claims for 
compensation.  Allow an appropriate 
period of time within which to respond.

2.  After obtaining the additional 
medical evidence described above, to the 
extent it is available, then schedule the 
veteran for a VA audiological 
examination.  Provide the claims file to 
the examiner for review.  After reviewing 
the private medical records and the 2001 
VA examination report, the examiner 
should render an opinion as to whether it 
is at least as likely as not (i.e., at 
least a 50 percent probability) that the 
veteran's current hearing loss and/or 
tinnitus is related to in-service 
acoustic trauma.

3.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act have been 
completed, readjudicate the claims.  In 
readjudicating these claims, please 
consider the provisions of 38 U.S.C.A. 
§ 1154(b).  If any such action does not 
resolve a claim, issue the veteran and 
his representative a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  These claims 
must be afforded expeditious treatment.  

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of his claims.  The appellant's cooperation in 
VA's efforts, including reporting for any scheduled VA 
examination, is both critical and appreciated.  


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



